957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Gene HENTHORN, Appellant,v.Richard L. THORNBURGH, U.S. Attorney General, et al.
No. 91-5024.
United States Court of Appeals, District of Columbia Circuit.
Feb. 28, 1992.Rehearing En Banc Denied April 9, 1992.

Before MIKVA, Chief Judge, and RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto, the order to show cause filed December 17, 1991, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   The district court lacked subject-matter jurisdiction over appellant's claims against the United States and its agencies and officers sued in their official capacities.   See Clark v. Library of Congress, 750 F.2d 89, 102-04 (D.C.Cir.1984) (sovereign immunity bars tort actions founded on violations of constitutional rights by federal officials, whether brought against government itself or against officials sued in their official capacities).   Further, appellant lacked a liberty interest in the security level of his confinement.   Accordingly, appellant failed to state a claim against the individual appellees for deprivation of his constitutional rights.   See Kentucky Dep't of Corrections v. Thompson, 490 U.S. 454, 462-63 (1989);   Olim v. Wakinekona, 461 U.S. 238, 248-49 (1983);   Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.